Citation Nr: 1455655	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  09-37 294A	)	DATE
	)
	)`

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction (ED).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Although a Veteran may only claim service connection for a particular psychiatric disability, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

This matter was previously before the Board in December 2011.  The Board notes that when its remand orders are not complied with, it errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that there has been effective compliance with the Board's remand instructions with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

The Board's December 2011 remand instructed the RO to issue a supplemental statement of the case (SSOC) as to any benefits sought that were not granted.  In May 2014, the RO issued an SSOC addressing only the Veteran's claim of entitlement to service connection for PTSD.  The RO's SSOC did not address the outstanding claims of entitlement to service connection for ED or entitlement to a TDIU.  In October 2014, however, the Veteran's representative indicated that the Veteran waived his right under Stegall for these claims to be remanded for the issuance of an SSOC by the RO.  Thus, it is proper for the Board to consider these claims on the merits at this time.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" and VBMS systems to ensure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran's alleged stressor of an in-service assault does not involve combat or fear of hostile military or terrorist activity, and it is unverified.

2.  The competent and probative evidence of record does not support a finding that a relationship exists between the Veteran's currently-diagnosed acquired psychiatric disorders and his military service.

3.  The competent and probative evidence of record does not support a finding that a relationship exists between ED and any service-connected disability.

4.  The Veteran has no service-connected disabilities and is not in receipt of VA compensation benefits.


CONCLUSIONS OF LAW

1.  A psychiatric disability, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2014).

2.  ED is not the result of, nor is it aggravated by, a service connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2014).

3.  The criteria for TDIU have not been met, and the case does not warrant referral for consideration of individual unemployability on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In the instant case, correspondence dated May 2007, October 2007, and August 2008 notified the Veteran of all of the above elements.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  The pertinent evidence of record includes the Veteran's full personnel file, the Veteran's service treatment records, Social Security Administration (SSA) records, as well as VA and private treatment records.

The Board acknowledges that special consideration must be given to the development of claims for PTSD that are based on assault.  See Patton v. West, 12 Vet. App. 272 (1999).  In particular, the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules that must be considered.  See YR v. West, 11 Vet. App. 393, 398-99 (1998).  The Veteran was provided with a VA questionnaire in October 2007 that solicited alternative evidence that might corroborate an in-service personal assault.  In August 2008, the Veteran was informed that such evidence may include the following: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Examples of behavior changes following the claimed assault can also be used as relevant evidence.  

The Veteran was provided with a psychiatric examination in April 2014.  The examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The examiner thoroughly evaluated the record to determine whether it presented characteristic "markers" that might corroborate an in-service personal assault.  The Board, therefore, finds this examination to be adequate for the purpose of rendering a decision as to the issue on appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran was not provided with an examination addressing his secondary claim for service connection for ED because the Veteran is not service-connected for any disabilities.  Similarly, a VA examination or opinion was not provided, nor was it required, concerning the TDIU claim, because there are no service-connected disabilities for minimum eligibility.

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection for an Acquired Psychiatric Disorder

The Veteran claims that he suffers from an acquired psychiatric disorder, including PTSD, as a result of being sexually assaulted in service.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

More specifically, service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2014).

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91 (1993).

Even without combat participation, if the veteran's claimed stressor is related to "fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Federal Circuit has held that § 3.304(f)(3) can apply only if a veteran's claimed in-service PTSD stressor relates to an event or circumstance that a veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist, the regulation does not apply where a veteran alleges an in-service assault by a fellow service member.  Hall v. Shinseki, 717 F3d. 1369 (2013).

If the claimed stressor does not involve either combat or the fear of hostile military or terrorist activity, then the Veteran's claimed stressors must be corroborated by evidence other than the claimant's own testimony or the diagnosis of PTSD itself.  38 C.F.R. § 3.304(f) (2014); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The occurrence of an event alleged as the stressor upon which a PTSD diagnosis is based, as opposed to the sufficiency of the alleged event to cause PTSD, is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.3.04(f)(5) (2014).

Turning to the facts in this case, the Veteran has been diagnosed with PTSD, among other psychiatric disabilities.  With regard to an in-service stressor, the Veteran's claim for PTSD is not based on either combat or a fear of hostile military or terrorist activity.  The Veteran's personnel and service medical records are negative for any indication that the Veteran ever participated in combat, and he has not alleged to the contrary.  The only listed decoration, medal, badge, commendation, citation, or campaign ribbon on the Veteran's service separation document is the National Defense Service Medal, which does not imply that the Veteran was involved in combat.  Instead, the Veteran has alleged that his psychiatric disability occurred as a result of in-service sexual assaults.  Therefore, the record must contain credible supporting evidence that the Veteran's claimed in-service stressor actually occurred.  38 C.F.R. §3.304(f)(3) (2014).

The Veteran's service medical and personnel records have been reviewed for any suggestion that the alleged in-service assault occurred.  In an August 1971 Report of Medical History, the Veteran denied experiencing depression or excessive worry, nervous trouble of any sort, or periods of unconsciousness.  An August 1971 Report of Medical Examination made no references to the Veteran having experienced in-service attacks.  The Veteran's service treatment records otherwise contain no suggestion that he ever received any in-service treatment relating to the alleged assaults.  With regard to the Veteran's personnel records, on September 23, 1969, the Veteran was punished under Article 15 for being absent without leave (AWOL) from September 17, 1969 to September 18, 1969.  In May 1971, the Veteran was convicted by a summary court martial for a period of AWOL from March 1, 1971 to April 12, 1971.  The Veteran was honorably discharged in November 1971.

In August 1994, the Veteran stated that he used intravenous drugs approximately 25 years previously.  The Veteran denied current alcohol abuse, but he stated that he abused alcohol between the ages of 12 and 31, drinking up to one pint daily.  In a May 1996 treatment record, it was noted that the Veteran was "in and out of juvenile hall" as a child.  Both of the Veteran's parents were "very abusive."  The clinician diagnosed the Veteran with "R/O PTSD."  In a May 1996 treatment record, the Veteran stated that he felt as if he was losing perspective on reality "like in acid trips [that] he did in the 60's and 70's."  The Veteran stated for "other stressors" that he was the second eldest of many and went to a juvenile hall, boys' ranch, and a rehabilitation facility.  In a June 1996 treatment record, the Veteran indicated that his father used to beat and whip him; the Veteran's mother would put him in the closet.  The Veteran indicated that there was "no love" in his household.  The Veteran stated that he had a drunken, abusive stepfather who "introduced [him] to drugs and alcohol."

In a May 2006 private treatment record, it was noted that the Veteran had not used drugs or alcohol for 21 years.  In June 2006, a private medical record noted that the Veteran had PTSD secondary to a 1996 workplace harassment.  The Veteran additionally indicated that he had been sexually molested by a neighbor at the age of 12, and the Veteran subsequently "sold" sex to this neighbor because of his poverty.  The Veteran was a ward of the state from the age of 12 to 17 years old, and the Veteran abused drugs, especially psychedelics.  The Veteran attended drug and alcohol rehabilitation in 1985.  

In an October 2006 treatment record, the Veteran indicated that his father was physically abusive.  The Veteran drank alcohol and was placed in a juvenile detention facility until the age of 17.  The Veteran joined the military, and at age 20, he witnessed his brother get stabbed.  In a separate October 2006 record, the Veteran reported a past history of molestation.  In a separate October 2006 record, the Veteran stated that he had been sexually harassed at work.  The Veteran indicated that the traumas that led him to develop PTSD included his father's death when he was 8 years old.  The Veteran reported that he had a very troubled childhood, and he was "in and out of juvenile halls."  The Veteran stated that he was going to be demoted in the military, so he went AWOL.

In November 2006, the Veteran reported that he was molested at the age of 12 or 13 by a neighbor.  The Veteran indicated that he was invited to a "party," during which time he drank one or two times and passed out.  When he woke up, the Veteran found that his neighbor was sexually assaulting him.  The Veteran reported that he "sold himself" to the neighbor.  The Veteran indicated that he was beaten by the police at age 17 when trying to run away when he had been drinking.  The Veteran was placed at a ranch for boys, and he ran away after he and another boy got into a fight.  The Veteran entered service to avoid further problems at this ranch.  The Veteran stated that he served for three years in the military and went AWOL for 45 days.  The Veteran did not mention military sexual trauma at this time.

In December 2006, the Veteran reported that he experienced three separate in-service instances of sexual abuse while intoxicated.  

In a January 2007 referral for the National Center for PTSD, the Veteran indicated that he experienced three incidents while intoxicated in-service.  The Veteran also experienced childhood sexual abuse, and he witnessed the stabbing of his brother.  The referral indicates that the Veteran had been diagnosed with PTSD in 1996.  The Veteran indicated that he had previously abused drugs and alcohol, but he had been clean and sober since 1985.  Prior to his entrance into the military, the Veteran was placed in a juvenile detention facility and a ranch for boys.  The Veteran indicated that he once engaged in domestic violence, but he no longer did so.  

In April 2007, the Veteran filed a claim for service connection for PTSD.  In his claim, the Veteran did not identify any traumatic events.  In May 2007, the Veteran alleged that he experienced military sexual trauma on three separate occasions between April 1969 and September 1969.  The Veteran did not provide further details regarding the in-service assaults until  November 2013, at which time the Veteran indicated that he was sexually assaulted by a higher-ranking soldier from a different unit.  A different soldier assaulted the Veteran by telling him that he had a "private room."  The Veteran was again sexually assaulted by a green beret after hitchhiking.  The Veteran indicated that he experienced a number of incidents of "acting out behavior," including AWOL and Article 15.  

In March 2014, the Veteran stated that he was sexually assaulted between April 1969 and September 1969, and that he was intoxicated at the time of each of the assaults.  One assault occurred while the Veteran was waiting at a bus stop, and the perpetrator persuaded the Veteran to get in his car.  A second assault occurred when the Veteran was hitchhiking back to the base after leaving a bar.  A third assault occurred when a higher-ranking soldier offered him a drink; the Veteran blacked out after drinking two beers.

In April 2014, the Veteran stated that he went AWOL to escape the anxiety that he experienced in service.  The Veteran indicated that he was sexually assaulted on three occasions while he was intoxicated.  On one occasion, the Veteran was attempting to catch the bus back to the military base when a non-commissioned officer offered the Veteran a ride back to the base.  The Veteran indicated that the perpetrator was African American and had pock marks on his face and nose.  The perpetrator drove to a lot and began touching "his private area."  The Veteran did not recall resisting or telling the perpetrator no, but the Veteran added that he was intoxicated at the time.  The Veteran indicated that the perpetrator invited the Veteran back to his "private room," but the Veteran told the perpetrator "no."  The Veteran did not recall how he got back to the barracks.  The Veteran indicated that the perpetrator attempted to call him over to his car a few more times, which the Veteran declined.  The Veteran indicated that he felt ashamed of the encounter the next day.

About one month after this incident, the Veteran reported that a higher-ranking soldier was parked under a tree in a field next to the Veteran's barracks.  The perpetrator invited the Veteran to get in his car and have a drink with him.  The Veteran reported blacking out after the second beer, and when he came to, the perpetrator was sexually assaulting him.  The Veteran blacked out again and woke up to the perpetrator anally raping him.  The Veteran indicated that he told the perpetrator that he was not gay, asked the perpetrator to let him out of the car and not to bother him again.  The Veteran thought that he had been drugged.

In a third incident, the Veteran reported that he missed the bus back to the base after drinking at a bar, and he had to hitchhike back to the base.  The Veteran reported that he was picked up by a soldier whom Veteran thought was a green beret.  The Veteran thought that he passed out from intoxication in the car, and he recalled coming to with the perpetrator sexually assaulting him.  The Veteran could not recall what happened after that or how he got back to the barracks.  The Veteran felt shame and fear after experiencing these events.  The Veteran reported that while he was AWOL for 45 days, he was at his mother's house "partying and drinking."

The Board observes that there is no overt evidence supporting the Veteran's contentions that he was sexually assaulted on three occasions in-service.  The Veteran's representative, however, has presented evidence suggesting that the Veteran has shown behavioral and other "markers" that corroborate his account of in-service sexual assaults.

In March 2010, Dr. M.C., a private physician, stated that the Veteran "was assaulted, sexually, on at least three occasions between April 1969 and September 1969."  Dr. M.C. noted that the Veteran stated that he did not discuss any aspect of his sexual assault with his superiors or fellow soldiers, which, Dr. M.C. noted, is "not at all uncommon."  Dr. M.C. noted that the Veteran's post-military experience included a steady deterioration from psychiatric illness.  

In February 2012, the Veteran's representative argued that the Veteran had an "exemplary performance record" prior to the assaults that the Veteran allegedly experienced in-service.  Following the assaults, however, there were several instances of unsatisfactory conduct.  The Veteran's representative argued that the Veteran was gradually decompensating after the assaults, which he believed added to the Veteran's credibility.  In April 2012, the Veteran's representative indicated that the Veteran's service personnel records showed a gradual decline in performance during the time frame of the alleged assaults.  In October 2014, the Veteran's representative argued that the Veteran consistently reported that he began to use illicit drugs in service, which, the Veteran's representative argued, is a credible marker that shows a distinct change from the Veteran's "pre-service indiscretions involving alcohol."  The Veteran's representative argued that these in-service behaviors could not be reconciled with the Veteran's "adolescent indiscretions."  

The Veteran underwent a VA examination in April 2014, at which time the examiner noted that while there were two instances of AWOL in the Veteran's personnel records that reportedly post-dated the Veteran's traumas, this behavior was not inconsistent with the Veteran's pre-military history of arrests, confinement in juvenile hall, and going AWOL at a boy's camp.  The Veteran's in-service AWOL episodes therefore did not necessarily indicate a marker or change in behavior.  The examiner noted that the Veteran's post-service history of drug and alcohol abuse did not necessarily denote a behavioral marker of military sexual trauma given the Veteran's pre-military substance abuse and behavioral problems.  In sum, the examiner was unable to establish clear markers as indicators of a change in behavior, given the Veteran's two instances of AWOL and substance abuse during the service were not out of character with the Veteran's pre-military behavior.  The examiner noted that the Veteran first began to discuss military sexual trauma when he transferred his care to VA.  

In October 2014, Dr. M.C. submitted a supplemental report, noting that the Veteran's in-service behavior only began to decline following the Veteran's in-service sexual assaults.  Dr. M.C. stated that the April 2014 examiner was incorrect in assuming that the AWOLs were "not uncharacteristic" for the Veteran, because his military record indicates that he was initially free of these sorts of behaviors.  The Veteran stated that he began using intravenous drugs in 1969 and 1970, and this represented a dramatic change regarding his behaviors.  The Veteran's in-service sexual assault precipitated his intravenous drug use.  

Upon review of this evidence, the Board, as finder of fact, must agree with the April 2014 examiner that the evidence of record does not show the presence of behavioral "markers" sufficient to corroborate the Veteran's claimed sexual assaults.  As the April 2014 examiner noted, by the Veteran's own admission, he abused alcohol before entry into active service, during active service, and following active service until his entry into a rehabilitative program in 1985.  The Veteran's in-service excessive use of alcohol therefore does not serve as a "marker" sufficient to corroborate the Veteran's claimed in-service sexual assaults.

Contrary to the assertions of the Veteran's representative and Dr. M.C., the weight of the evidence of record similarly suggests that the Veteran abused illicit drugs before entry into active service and after active service.  Indeed, the Veteran's own statements are directly contradictory to Dr. M.C.'s October 2014 finding that the Veteran had "no evidence of using any illicit drugs in his youth."  In May 1996, the Veteran stated that he used illicit drugs "in the 60's," and in June 1996, the Veteran stated that his stepfather "introduced him to drugs."  Records from June 2006 further suggest that the Veteran abused illicit drugs, especially psychedelics, from the time he was a ward of the state from the ages of 12 to 17.  The Board has no reason to disbelieve the validity of the Veteran's own statements to clinical care providers.  These statements suggest that the Veteran consumed illicit drugs before his active duty service; the Veteran's pre- and post-service drug use therefore does not serve as a "marker" sufficient to corroborate the Veteran's claimed in-service sexual assaults.

The Board must also concur with the finding of the April 2014 examiner that the Veteran's periods of AWOL were not inconsistent with his behavior before entry into active duty service.  By the Veteran's own admission, his childhood was marked by multiple periods of confinement in juvenile detention facilities and a "boys' ranch".  The Veteran stated in November 2006 that he ran away from the ranch after getting into a fight with another boy; the Veteran entered military service to avoid further problems at this ranch.  Running away from confinement at a boys' ranch is closely analogous to going AWOL while on active duty service.  Both the Veteran's representative and Dr. M.C. have argued that the Veteran's in-service periods of AWOL do not represent a behavior consistent with the Veteran's pre-service experiences because the Veteran initially had a period of service that was not marked by behavioral problems.  The Board disagrees with this argument and finds it simply not to be supported by the evidence of record.  The Veteran's first period of AWOL occurred less than one year after his entry into active duty service.  An 11 month period without behavioral infractions hardly breaks the chain of consistently oppositional behavior that the Veteran displayed from the age of 12 to 17, and then throughout the Veteran's active duty service, including  his periods of AWOL.  With demonstrated oppositional behavior preceding service, the Veteran's periods of AWOL in-service therefore do not serve as a "marker" sufficient to corroborate the Veteran's claimed in-service sexual assaults.

Thus, the Board finds that the Veteran's accounts of in-service sexual assaults have not been corroborated.  The Board additionally finds that the Veteran's accounts lack credibility.  The Veteran first alleged that he experienced in-service sexual assaults in December 2006, some 35 years following his separation from service.  Before this time, which roughly corresponds to the time when the Veteran filed a claim for service connection for PTSD, the Veteran consistently discussed childhood-based stressors, such as the stress of the molestation and physical abuse that he experienced as a child.  The Board finds it to be unlikely that the Veteran would not have mentioned multiple in-service rapes in connection with his discussions of his past stressful experiences.  

In October 2014, Dr. M.C. stated that issues such as shame, guilt, altered sexual identity, and feelings of self-loss prevented the Veteran from revealing his sexual assault until 2006.  While this may be so, Dr. M.C. did not reconcile this opinion with the Veteran's previous extensive discussions of the childhood sexual abuse that he experienced.  Indeed, the self-interest of the Veteran's changing story (namely, the first allegations of military sexual trauma appearing at approximately the same time as his claim for PTSD based on military sexual trauma) detracts from the credibility of the Veteran's more recent allegations.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence.)

The Board acknowledges that the Veteran is considered competent to give evidence regarding what he experienced in-service, such as recounting events that she witnessed or feelings that he experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  However, while the Veteran is considered competent to provide that evidence, the Veteran's stressor must be corroborated by evidence other than his own testimony, and the weight of the evidence of record does not support such corroboration.  Neither the Veteran's service medical records nor personnel records suggest that he experienced an assault in service, and the weight of the probative evidence of record does not demonstrate any behavior change after the alleged incidents.  Without corroboration, the Board finds that the Veteran has not demonstrated that his claimed in-service stressor actually occurred.

In addition to the Veteran's own allegations, the Board has considered as part of its analysis VA treatment records that either indicate that the Veteran suffered from an in-service trauma or indicate that the Veteran's PTSD is related to an in-service trauma.  For example, in January 2010, a VA psychiatrist stated that the Veteran had "severe PTSD symptoms related to his military sexual trauma."  The Board finds, however, that the medical opinions confirming the in-service assault are of limited probative value.  The opinions appear to have been heavily based upon a history provided by the Veteran.  Transcription of a lay history is not transformed into competent medical evidence merely because the transcriber is a medical professional.  Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  Those VA opinions do not identify any specific supporting evidence corroborating the assault.  The question of whether the Veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In other words, whether a claimed stressor is of sufficient gravity to cause or support a diagnosis of PTSD is medical in nature; but, whether a claimed stressor actually occurred is a question of fact for adjudicators.  The Board, weighing the evidence as finder of fact, accordingly finds that those medical opinions do not establish an in-service stressor.

The Board acknowledges that VA is required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of any outstanding issue.  However, the Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The weight of the competent and probative evidence does not corroborate the claimed stressor, and the Board finds that the statements offered by the Veteran lack credibility.  Therefore, the claim for PTSD fails as the in-service stressor cannot be verified, even when attempting to verify the stressor through other means.  38 C.F.R. § 3.304(f)(5) (2014).  Additionally, the weight of the evidence of record does not support an in-service injury or disease, and the Veteran's claim for service connection for a psychiatric disability other than PTSD fails on that basis.

The Board concludes that the Veteran's psychiatric disabilities were not incurred in or aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service Connection for ED

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2014); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service connected disability by a service connected disability is also service connected.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be medical evidence of a current disability, a service connected disability, and medical evidence of a nexus between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  This decision denies service connection for PTSD, and the Veteran is otherwise not service connected for any disabilities.  Therefore, the Veteran's claim for service connection for ED fails on the basis that there is no service connected disability.  There is simply no allegation that the Veteran's ED either began during or was otherwise directly caused by his military service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91. 

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

When a veteran is unemployable by reason of his service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b) (2014).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service. 

In this case, the Veteran does not have any service-connected disabilities.  For this reason, he does not meet the percentage rating standards for individual unemployability benefits at 38 C.F.R. § 4.16(a), and no consideration to such benefits are available under 38 C.F.R. § 4.16(b).  Because the undisputed facts show that there is no service-connected disability, thus no legal basis upon which to consider the claim for TDIU, the claim is without legal merit, and is therefore denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that where the law is dispositive, the claim must be denied due to a lack of legal merit).

ORDER

Service connection for PTSD is denied.

Service connection for ED is denied.

TDIU is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


